United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
V.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
East Orange, NJ, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2076
Issued: March 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2013 appellant, through her representative, filed a timely appeal from a
June 28, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the July 15, 2010 wageearning capacity determination.
On appeal, appellant asserts that her current employment is a makeshift or odd-lot
position.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 28, 2007 appellant, then a 45-year-old food service worker, injured her left
shoulder due to a fall onto a wet floor. She filed a traumatic injury claim (Form CA-1) on
December 28, 2007. OWCP accepted her claim for compensation on February 5, 2008 for a left
rotator cuff tear. In a decision dated January 21, 2010, it granted appellant a schedule award for
five percent impairment of the right upper extremity.
In a work capacity evaluation (OWCP-5c) dated December 2, 2009, Dr. Andrew M.
Hutter, a Board-certified orthopedic surgeon, found that appellant could return to full-time work
on light duty. He indicated that she had work restrictions of standing and walking for no more
than five hours per day, lifting of no more than 10 pounds and kneeling no more than one hour
per day.
The employing establishment offered appellant a permanent light-duty position on
May 7, 2010 as a food service worker, noting work restrictions of ability to stand and walk for
five hours, ability to lift, pull and push up to 10 pounds, ability to kneel for one hour, and no
reaching above the left shoulder. The duties of the position included working on sections of the
tray line, described as “starter, vegetable, meat/entrée, bread, margarine, jelly, etc.,” and cleaning
in the dish room, described as “sort out silvers, bags silvers, mat trays,” and “wipes down
refrigerators and conveyor belts on tray line.” Appellant accepted this offer on May 10, 2010.
By decision dated July 15, 2010, OWCP determined that appellant’s actual earnings since
May 10, 2010 represented her wage-earning capacity. It found that she had no loss of wageearning capacity, as her earnings were equal to or exceeded her earnings on the date of injury.
On August 18, 2010 appellant, through her representative, requested reconsideration of
the July 15, 2010 decision. Appellant’s representative argued that there was no reason to set a
loss of wage-earning capacity except to allow OWCP and the employing establishment to avoid
paying her if they abolished her limited-duty position.
By decision dated November 17, 2010, OWCP denied appellant’s request for
reconsideration. It found that appellant had not submitted any relevant or pertinent new
evidence, showed that OWCP erroneously applied or interpreted a point of law, or presented a
legal or factual argument not previously considered.
On November 23, 2010 appellant, through her representative, again requested
reconsideration of the July 15, 2010 decision. Appellant’s representative argued that the
decision was erroneous because it was based on an odd-lot or makeshift job. He stated that
appellant’s position was not permanent and that no one else had a job like hers. Appellant’s
representative noted that she assisted in making salads, performing hospitality services and doing
paperwork. He argued that the position had been specially arranged due to her medical
restrictions, and that it was not a regular job, but a limited-duty job designed for her. Appellant
noted that the appeal was not about the creation of her job, but rather attributing a loss of wageearning capacity determination based on the job, because appellant anticipated that the
employing establishment would eventually eliminate the position.

2

By letter dated April 9, 2013, appellant’s representative requested a response from
OWCP regarding the reconsideration request of November 23, 2010, as OWCP had not yet
replied.
On April 18, 2013 OWCP advised the employing establishment that appellant had filed a
timely request for reconsideration, enclosed a copy of the application and requested that it submit
comments within 20 days.
By letter dated April 30, 2013, the employing establishment responded. It stated that the
allegation that appellant’s position was not permanent was incorrect, because it was a full-time,
regular, permanent position, with clearly defined and limited duties in line with appellant’s
medical restrictions. The employing establishment noted that the position would not be deemed
“no longer necessary” and that it was not odd-lot or makeshift. It described her position as a
permanent limited-duty Food Service Worker WG-7408, Grade 3, Step 5.
On May 6, 2013 appellant’s representative responded to the employing establishment’s
letter dated April 30, 2013. He noted that the author of the letter was the workers’ compensation
program manager at the employing establishment and not in a position to state that appellant’s
job was regular, full time and permanent. Appellant’s representative again argued that a loss of
wage-earning capacity determination was not necessary in this case, and that the only reason it
was sought was to abolish appellant’s job in the future and reduce the employing establishment’s
exposure.
By decision dated June 28, 2013, OWCP denied modification of the July 15, 2010
decision regarding her loss of wage-earning capacity. It noted that appellant had worked in the
limited-duty position for almost three years and that she continued to work in that position.
OWCP found that the limited-duty food service worker position was not makeshift or odd-lot,
because it was a classified position, the duties and physical requirements were indicated, and she
was performing specific duties that correlated with the position of a food service worker.
LEGAL PRECEDENT
Under 5 U.S.C. § 8115(a), wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity. Generally, wages actually earned are the best measure of wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

2

Dennis E. Maddy, 47 ECAB 259, 262 (1995).

3

rehabilitated or the original determination was, in fact, erroneous.3 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.4
OWCP’s procedure manual provides guidelines for determining wage-earning capacity
based on actual earnings. A job that is part-time (when the claimant was a full-time employee at
the time of injury), seasonal in an area where year-round employment is available, or temporary
(when the date-of-injury position was a permanent position) is generally not appropriate for a
wage-earning capacity determination.5
In addition, it is well established that a position that is considered an odd-lot or makeshift
position designed for a claimant’s particular needs is not appropriate for a wage-earning capacity
determination.6 The Board has discussed several factors that may support a finding that the
offered position was makeshift in nature. These factors include: (1) the position did not have an
official title or formal position description; (2) there were strict limitations, such as five-pound
lifting and no casing of mail, which indicated the claimant would not be able to secure a position
in the community at large with such limited duties; (3) the claimant did not perform any
meaningful tasks in the position; and (4) the job appeared to be temporary in nature.7
ANALYSIS
Appellant’s claim was accepted for a left rotator cuff tear. She began work in a modified
food service worker position on May 10, 2010 and continued to work for more than 60 days.
The issue is whether the July 15, 2010 wage-earning determination was erroneous as the position
worked was not suitable for a wage-earning capacity determination. Appellant’s representative
argued that the position was odd-lot or makeshift, and that the employing establishment only
sought a loss of wage-earning capacity determination so that it could avoid future liability when
they eliminated her position.
In reviewing the relevant factors regarding a makeshift position, the Board finds no
evidence to establish that the modified food service worker position was makeshift. The job had
an official title and a detailed job description. The physical restrictions were not overly strict, as
appellant was limited to no more than five hours of standing and walking; no more than 10
pounds of lifting, pulling, and pushing; no more than one hour of kneeling; and no reaching
above the left shoulder, but performed activities associated with that of a food service worker
position. The job involved meaningful tasks, such as working on sections of the tray line to
make meals and cleaning in the dish room. Thus, the food service worker position in this case

3

See Sharon C. Clement, 55 ECAB 552 (2004).

4

See T.M., Docket No. 08-975 (issued February 6, 2009).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4 (June 2013).
6

See A.J., Docket No. 10-619 (issued June 29, 2010).

7

Id.

4

had a detailed job description, was performed without overly strict physical restrictions, and
involved meaningful tasks correlated to that of a food service worker.
With respect to whether the position was temporary, no evidence was presented to
indicate that the position was in fact temporary. The written job offer and job description
contained no indications that the position was temporary. Appellant’s representative merely
asserted that the employing establishment would, at some future time, eliminate her position.
Appellant had worked as a modified food service worker for three years at the time of OWCP’s
June 28, 2013 decision denying modification of the wage-earning capacity determination. Thus,
there is no probative evidence establishing that the position was temporary in nature.
OWCP procedures state that a light-duty position that fairly and reasonably represents an
employee’s ability to earn wages may form the basis of a loss of wage-earning capacity
determination if that light-duty position is a classified position to which the injured employee has
been formally reassigned.8 The position must conform to the established physical limitations of
the injured employee, the employer must have a written position description outlining the duties
and physical requirements, and the position must correlate to the type of appointment held by the
injured employee at the time of injury.9 Appellant’s modified food service worker position is a
classified position and she has been formally reassigned. The physical restrictions of this
position conform to the limitations described by Dr. Hutter in his December 2, 2009 work
capacity evaluation. As noted above, there is a written position description outlining the duties
of this position and physical requirements. Finally, appellant worked in an unmodified food
service worker position at the time of injury.
The Board finds that, based on the evidence of record, the modified food service worker
job performed as of May 10, 2010 was appropriate for a wage-earning capacity determination. It
was not part-time, makeshift or temporary. OWCP found that appellant’s earnings were equal to
her earnings as of the date of injury, noting that she had earned $807.90 per week in her job
before the injury and earned $807.90 in the permanent modified food service worker position
after her injury. The Board finds that OWCP properly determined that appellant had no loss of
wage-earning capacity based on her actual earnings. Appellant may request modification of the
wage-earning capacity determination, supported by new evidence or argument, at any time
before OWCP.
CONCLUSION
The Board finds that OWCP properly denied modification of appellant’s wage-earning
capacity determination.

8

Supra note 5 at Chapter 2.815.5(c) (June 2013).

9

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 28, 2013 is affirmed.
Issued: March 5, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

